Third District Court of Appeal
                               State of Florida

                       Opinion filed November 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D22-1485
                     Lower Tribunal No. F04-11283B
                          ________________


                        Javor Lukey Williams,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Mavel Ruiz, Judge.

     Javor Lukey Williams, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, C.J., and EMAS and MILLER, JJ.

     PER CURIAM.
     Affirmed. See Williams v. State, 182 So. 3d 11 (Fla. 3d DCA 2016) (en

banc), receding from Williams v. State, 83 So. 3d 906 (Fla. 3d DCA 2012).




                                    2